EXHIBIT MidAmerican Energy Holdings Company LONG-TERM INCENTIVE PARTNERSHIP PLAN As Amended and Restated January 1, 2007 PLAN DOCUMENT MIDAMERICAN ENERGY HOLDINGS COMPANY LONG-TERM INCENTIVE PARTNERSHIP PLAN ARTICLE I – PURPOSE AND EFFECTIVE DATE 1.1 Purpose. The purpose of this Long-Term Incentive Partnership Plan (the “Plan”) is to permit a select group of management employees of MidAmerican Energy Holdings Company and its subsidiaries to share in significant increases in the value of the Company realized through the efforts of these individuals. It is intended that the Plan, by providing this award and deferral opportunity (U.S. only), will assist the Company in retaining and attracting individuals of exceptional ability and will act as an incentive to align their interests with those of the Company.For purposes of Internal Revenue Code Section 409A, Incentive Accounts are considered to be part of a nonelective account balance plan type and Deferral Accounts are considered to be part of an elective account balance plan type. 1.2 Effective Date. The Plan was effective as of March 14, 2000, was subsequently restated as of January 1, 2003 and again restated as of January 1, 2004, with the current restated Plan effective January 1, 2007, (See Section 13.2 for good faith compliance as to 409A Amounts during 2005, 2006, 2007 and 2008). ARTICLE II – DEFINITIONS For the purpose of the Plan, the following terms shall have the meanings indicated, unless the context clearly indicates otherwise: 2.1 Base Salary. “Base Salary” means the annual base salary rate payable to a Participant effective January 1 of the calendar year for a particular Award Year. For purposes of the Plan, Base Salary shall be calculated before reduction for any amounts deferred by the Participant pursuant to the Company’s tax qualified plans which may be maintained under Section 401(k) or Section 125 of the Internal Revenue Code of 1986, as amended (the “Code”), or pursuant to the MidAmerican Energy Holdings Company Executive Voluntary Deferred Compensation Plan or any other non-qualified plan which permits the voluntary deferral of compensation. Inclusion of any forms of compensation other than such “wages” and deferred “wages” is subject to approval of the Chairman & CEO and the President. 2.2 Beneficiary. “Beneficiary” means the person, persons or entity, as designated by the Participant, entitled under Article VIII to receive any Plan benefits payable after the Participant’s death. 2.3 Board. “Board” means the Board of Directors of the Company or any duly authorized committee. 2.4 Company. “Company” means MidAmerican Energy Holdings Company, a Des Moines Iowa based corporation, and any directly or indirectly affiliated subsidiary corporations, any other affiliate designated by the Board, or any predecessor or successor to the business of any thereof.However, with respect to all matters involving administration of the Plan, including the authority to amend and terminate the Plan, Company shall mean MidAmerican Energy Holdings Company.With respect to the obligation to make payments to any Participant under the Plan, Company shall mean MidAmerican Energy Holdings Company and the Company who employs the Participant, but not any other Company.For purposes of determining whether there has been a Separation from Service with the Company, Company means all entities with whom the Company would be considered a single employer under Code Sections 414 (b) and (c). 1 2.5 Determination Date. “Determination Date” means the last business day of each month. 2.6 Disability. “Disability” means a condition of a Participant who by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months: (i) is unable to engage in any substantial gainful activity; or (ii) is receiving income replacement benefits for a period of not less than 3 months under a long term disability plan covering employees of the Company. 2.7 Incentive Account(s). “Incentive Account(s)” means the account or accounts maintained on the books of the Company with respect to each Incentive Award and used solely to calculate the amount which may be payable to each Participant under the Plan and shall not constitute a separate fund of assets. Participants may have more than one Incentive Account maintained on their behalf. 2.8 Incentive Award(s). “Incentive Award(s)” means the award determined and allocated under the terms of the Plan. Each Incentive Award(s) shall be designated by the year to which the award relates (the “Award Year”) even though the value of the award may be determined and credited to a Participant’s Incentive Account in a subsequent year. An example: The Year 2007 Incentive Award may relate to the performance of the Company over the calendar year 2007 (the Award Year), even though the Incentive Award will only be determinable in 2008. 2.9 Interest. “Interest” means the amount credited to each Participant’s Incentive Account(s) on each Determination Date.Prior to the start of each calendar year, the Chief Financial Officer of the Company shall select a range of asset allocation models from the Valuation Funds.Participants shall then vote on which asset allocation model shall be used for crediting Interest for the calendar year for all Incentive Accounts of all Participants.Such credits to a Participant’s Incentive Account(s) may be either positive or negative to reflect the increase or decrease in value of the Incentive Account(s) in accordance with the provisions of this Plan. 2.10 Net Income. “Net Income” means the definition as applied under Generally Accepted Accounting Principles. The Chairman & CEO and the President may adjust Net Income for extraordinary and non-recurring events, when appropriate. 2.11 Nomination Committee. “Nomination Committee” means a group of Participants appointed by the Chairman & CEO and the President each plan year for the purposes of recommending the Initial and Performance Allocations. 2.12 Participant. “Participant” means any employee who is eligible, pursuant to Article III, below, to participate in this Plan, and who has been so notified by the Chairman & CEO and the President. Such employee shall remain a Participant in this Plan for any award that has been made until such time as all benefits payable for that specific Award Year have been paid in accordance with the provisions hereof. A Participant may have an Incentive Account(s) or a Deferred Account and not be chosen to participate in a subsequent Award Year. Each Participant may be referred to as either a “Partner” or an “Associate”.Any such designation does not convey any different or additional rights or responsibilities with respect to a Participant and does not affect in any manner the Participant’s employment status with the Employer. 2.13 Plan. “Plan” means this Long-Term Incentive Partnership Plan as amended from time to time. 2.14 Retirement and Retirement Age. “Retirement” for purposes of Section 5.3 means the termination of employment with the Company of the Participant after attaining age fifty-five (55) and five (5) years of service.For all other purposes under the Plan “Retirement” means termination of employment with the Company after attaining age fifty-five (55) and “Retirement Age” means age fifty-five (55). 2 2.15 Separation from Service.“Separation from Service” or “Separates from Service” means a Participant’s termination of employment with the Company or as otherwise defined in Applicable Guidance (See Section 7.1(a)). 2.16 Valuation Funds. “Valuation Funds” means one or more of the independently established funds or indices that are identified and listed in Exhibit A. These Valuation Funds are used solely to calculate the Interest that is credited to each Incentive Account(s) in accordance with Article V, and do not represent, nor should they be interpreted to convey any beneficial interest on the part of the Participant in any specific asset or other property of the Company. The Chairman & CEO and the President shall select the various Valuation Funds available under the Plan and shall set forth a list of these Valuation Funds attached hereto as Exhibit A, which may be amended from time to time at the discretion of the Chairman & CEO and the President. 2.17 Vest or Vested.“Vest” or “Vested” means deferred compensation which is not subject to a Substantial Risk of Forfeiture (as defined in Applicable Guidance) or to a requirement to perform further services for the Employer. ARTICLE III – ELIGIBILITY AND PARTICIPATION 3.1 Eligibility. Eligibility to participate in the Plan shall be limited to those select key employees of the Company who are designated by the Chairman & CEO and the President from time to time. The Chairman & CEO and the President of the Company shall not be Participants in the Plan. The Chairman & CEO and the President of the Company may designate certain Participants as Associate Participants to reflect their contributions to the success of the Company. All other Participants shall be considered full Participants (“Partners”).An Associate Participant may later be designated as a Partner. 3.2 Participation. An employee’s participation in the Plan for any Award Year shall be effective upon notification to the employee by the Chairman & CEO and the President. ARTICLE IV – INCENTIVE AWARD 4.1 Annual Award. Prior to the beginning of each Award Year, the Chairman & CEO and the President shall determine whether an Incentive Award shall be available for such Award Year. If an Incentive Award is made available, the Chairman & CEO and the President will establish the award categories based upon Net Income target goals or such other criteria, as they deem appropriate for the Award Year (including, but not limited to, safety, environmental and risk management goals). 4.2 Allocation of Points. The total amount of the Incentive Award (if the established goals are met for an Award Year) shall be allocated among the eligible Participants based upon a maximum of 100,000 points allocated to Participants in the following manner: a) Initial Point Allocation. The Nomination Committee shall make recommendations to the Chairman & CEO and the President to allocate initial points among participants for that year. The Chairman & CEO and the President shall either accept these recommendations or make adjustments that may increase, decrease or eliminate any initial point allocation to any individual Participant. Any points that are not allocated to Participants may be either refunded to the Company or reallocated at a later date as performance points at the discretion of the Chairman & CEO and the President. 3 b) Performance Point Allocation. Within sixty (60) days prior to the end of the Award Year, the Nomination Committee shall make recommendations to the Chairman & CEO and the President to allocate all, or a portion of, the remaining points for the Award Year, among the eligible Participants. The Chairman & CEO and the President shall either accept these recommendations or make adjustments that may increase, decrease or eliminate any such remaining point allocation to any individual Participant. Any award that is not allocated to Participants will be returned to the Company as an offset to Plan expenses. The recommendation of the Nomination Committee and the decision of the Chairman & CEO and the President for allocation of points to a Participant based on performance shall be based on subjective performance criteria where the subjective performance criteria relate to the performance of the individual Participant, a group of Participants that includes the Participant, or a business unit for which the Participant provides services. c) Value of a Point.The value of a point shall be equal to the total Incentive Award (determined by the results of Company performance as applied to the goals established for the Award Year) divided by the total number of points awarded. d) Maximum Allocation. Notwithstanding the above, the dollar value of the sum of the initial and performance point allocations made on behalf of any Participant for any single Award Year shall not exceed one hundred fifty percent (150%) of that Participant’s Base Salary for that Award Year, unless such limit is waived by the Chairman & CEO and the President with respect to a Participant. 4.3 Determination of Annual Awards. The dollar value of any Incentive Award shall be determined by the Chairman & CEO and the President as soon as practical after the close of the Award Year, but in no event shall the dollar value of the Award be determined later than March 1st of the year following the Award Year. 4.4 Reduction of Awards. The Chairman & CEO and the President may, in their sole discretion, establish certain criteria that must be met for an Incentive Award to be awarded in full. These criteria may include the achievement of certain safety performance goals, environmental, risk management or other goals established by the Chairman & CEO and the President. The determination of whether any applicable goals have been achieved with respect to an Incentive Award shall be determined by the Chairman & CEO and the President, as of the time that the dollar value of that Incentive Award is determined in Section 4.3 above.If any such goal is not met, the Chairman & CEO and the President may reduce the Incentive Award by an amount as they determine in their sole discretion.In addition, with respect to an individual Participant, if the Chairman & CEO and the President, in their sole discretion, determine that the Participant has not performed at a level during the Award Year deemed sufficient to have contributed to the success of the Company, the Participant’s point allocation may be reduced. ARTICLE V – INCENTIVE ACCOUNT(S) 5.1 Accounts. The Company shall maintain a separate bookkeeping account on behalf of each Participant in the Plan for each Incentive Award. The value of any Incentive Award allocated to each Participant plus any Interest earned thereon shall be added to such Participant’s Incentive Account for the applicable Award Year. Any distribution attributable to an Incentive Account shall reduce the Incentive Account as of the date of distribution.These Incentive Accounts shall be used solely to calculate the amount payable to each Participant under the Plan and shall not constitute a separate fund of assets. 5.2 Timing of Credits. The value of a Participant’s share of any Incentive Award for an Award Year shall be credited to a Participant’s Incentive Account for such Award Year as of the day determined by the Chairman & CEO and the President, but in no event shall the date be later than March 1st of the year following the Award Year. Each Incentive Account shall be increased or decreased by the Interest credited on each Determination Date as though the balance of that Incentive Account as of the date the Incentive Award is credited to a Participant’s Incentive Account had been invested in the applicable Valuation Funds chosen by the Investment Committee. Any distributions to a Participant shall reduce the Participant’s Incentive Account(s) as of the date of such distribution. 4 5.3 Vesting of Accounts. Each Participant shall be twenty percent (20%) Vested in his or her Incentive Account on December 31st of the Award Year and an additional twenty percent (20%) on December 31 of each subsequent year.Participants must be employed on December 31st to Vest for the year.The Chairman & CEO and the President may accelerate Vesting (but not accelerate payment), or may establish criteria with respect to a Participant (in addition to the passage of time) before Vesting will occur with respect to any Incentive Award; provided, however, that any portion of an Incentive Award that has already Vested with the passage of time shall not be subject to any such additional vesting criteria, and provided further that no additional vesting criteria shall postpone the date of payment of the Incentive Award as provided under Section 6.1.The Participant shall be considered to be one hundred percent (100%) Vested in the event of termination of service as a result of a Disability or death, and shall be considered to be one hundred percent (100%) Vested in the event of Retirement, but only with respect to Incentive Awards granted for years prior to 2004. 5.4 Statement of Accounts. The Company shall give to each Participant a statement showing the balances in the Participant’s Incentive Account(s) no less frequently than on an annual basis. ARTICLE VI – PLAN BENEFITS 6.1 Normal Benefit. The balance of each Participant’s Incentive Account(s) shall be paid as soon as administratively feasible following the end of the fourth year following the Award Year, but in any event no later than two and one-half (2 ½) months following the end of such fourth year. Unless deferred pursuant to Section 6.3 below, such amount shall be paid in a lump sum. 6.2 Early Termination Benefit. In the event that a Participant Separates from Service with the Company prior to the end of the fourth year following the end of an Award Year, the Participant shall receive the Vested portion of the Incentive Account(s) as of the most recent Determination Date preceding the date of payment, payable in a lump sum; provided, however, that if the Participant has a deferral election on file with respect to an Incentive Account pursuant to Article VII, and incurs a Separation from Service after reaching Retirement Age, payment of the Vested amount of any Incentive Account shall be governed by Article VII with respect to the deferral election made by the Participant.If paid in a lump sum, the amount shall be paid as soon as administratively feasible after the Separation from Service, but in no event later than two and one-half (2 ½) months following the date of Separation from Service. In addition, the provisions of Section 7.2(A) shall apply to distributions under this Section 6.2. 6.3 Deferred Benefit (U.S. only).With respect to any Incentive Award, the Participant may elect, in a manner acceptable to the Company, to defer the receipt of all or a portion of the value of the Incentive Account due under this Plan by filing an election to do so within 90 (ninety) days after the beginning of the Award Year relating to the Incentive Award to be deferred (and, with respect to the 2008 and later Award Years, by filing an election to defer before the beginning of the Award Year). a) The portion of the Incentive Account previously elected to be deferred shall be transferred as of the last day of the fourth year following the end of the Award Year to a Deferred Account (or as soon as administratively feasible following Separation from Service if an appropriate deferral election has previously been made) and shall thereafter be subject to the terms and conditions of Article VII herein (any portion not previously elected to be deferred shall be paid pursuant to the provisions of Section 6.1 above); 5 b) Such an election shall comply with the provisions of Section 7.4(A) and shall only permit the deferral of benefits otherwise payable under Section 6.1 above, and the limited circumstance set forth in Section 6.2 in the event of Retirement; and c) Such an election shall completely satisfy and discharge all obligations on the part of the Company to the Participant (and the Participant’s Beneficiary) with respect to such Incentive Account, and the Participant’s (and Participant’s Beneficiary’s) rights under the Plan with respect to such Incentive Account shall terminate and shall be governed by the provisions of the Plan dealing with Deferred Accounts. An example: A Participant may elect to defer the receipt of his 2008 Incentive Award by filing an election to do so prior to December 31, 2007. If such election is in a form acceptable to the Company, the balance of the Vested portion of the 2008 Incentive Account as of December 31, 2012, shall be transferred to a Deferred Account for the Participant as of that date. 6.4 Death Benefit. In the event of the death of a Participant prior to payment of any Incentive Account(s), the Participant’s Beneficiary shall receive the value of the Incentive Account(s) determined as of the date of death. Such amounts shall be paid in a lump sum as soon as administratively feasible after the death of the Participant, but in no event later than two and one-half (2 ½) months following the date of the Participant’s death. 6.5 Withholding and Payroll Taxes. The Company that employs the Participant at the time of payment shall withhold from any payment made pursuant to the Plan, from an Incentive Account, any taxes required to be withheld from such payments under law. A Beneficiary, however, may elect not to have withholding of federal income tax pursuant to Section 3405(a)(2) of the Code, or any successor provision thereto (U.S. only).If FICA/Medicare taxes are due with respect to all or a portion of an Incentive Account prior to payment from the account, the Participant shall make arrangements satisfactory to the Company for payment of the Participant’s share of such taxes, which may include withholding of such taxes from other regular pay of the Participant. 6.6 Payment to Guardian. If a Plan benefit is payable to a minor, a person declared incompetent or a person incapable of handling the disposition of the property, the Company may direct payment to the guardian, legal representative or person having the care and custody of such minor or person. The Company may require proof of incompetence, incapacity or guardianship, as it may deem appropriate prior to distribution. Such distribution shall completely discharge the Company from all liability with respect to such benefit. 6.7 Effect of Payment.The full payment of the applicable benefit under this Article VI shall completely discharge all obligations on the part of the Company to the Participant (and the Participant’s Beneficiary) with respect to the Incentive Account(s), and the Participant’s (and Participant’s Beneficiary’s) rights under the Plan with respect to the Incentive Account(s) shall terminate. ARTICLE VII – DEFERRED BENEFIT 7.1 Definitions. For the purposes of this Article VII, the following terms shall have the meanings indicated, unless the context clearly indicates otherwise. 6 a) “Applicable Guidance” means Treasury Regulations issued pursuant to Code §409A, or other written Treasury or IRS guidance regarding Code §409A, which is in addition to IRS Notice 2005-1 (“Notice 2005-1”). b) “Deferred Account” means the account established under the Plan for each Participant who elects to defer receipt of benefits under Section 6.3.A Deferred Account shall consist of subaccounts as selected by the Participant, which may be a Retirement Account and an In-Service Account.The Deferred Account is 100% Vested. c) “Earnings” means the notional earnings, gains and losses applicable to a Participant’s Deferred Account as described in Section 7.7. d) “Separation From Service” means a Participant’s termination of employment with the Company or as otherwise defined in Applicable Guidance. e) “Specified Employee” means a Participant who is described in Code §416(i), disregarding paragraph (5) thereof. However, a Participant is not a Specified Employee unless any stock of the Company (or of a member of the same group of controlled entities as Company) is publicly traded on an established securities market or otherwise. f) “Specified Time or Pursuant to a Fixed Schedule” means a specific time or schedule (but not the occurrence of an event) as a Participant payment election may specify, and otherwise as described in Applicable Guidance. g) “Unforeseeable Emergency” means: (i) a severe financial hardship to the Participant resulting from a sudden and unexpected illness or accident of the Participant, the Participant’s spouse or a dependent (as defined in Code §152(a)) of the Participant; (ii) loss of the Participant’s property due to casualty; or (iii) other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the Participant’s control. The amount of the distribution may not exceed the amount necessary to satisfy the Unforeseeable Emergency plus taxes reasonably anticipated as a result of the distribution, after taking into account the extent to which the hardship may be relieved through reimbursement or compensation by insurance or otherwise or by liquidation of the Participant’s assets, to the extent that liquidation of such assets would not itself cause severe financial hardship. 7.2 Separation from Service or Death.The Company will pay to the Participant the balance held in the Participant’s Deferred Account following the earlier of the Participant’s Separation from Service or death.Payment will commence at the time and payment will be made in the form and method specified under Section 7.4.In the event of the Participant’s death, the Plan will pay to the Participant’s Beneficiary the Participant’s Deferred Account balance or any remaining amount thereof if benefits to the Participant already have commenced, in accordance with the Participant’s election. (A) Distribution to Specified Employees. Notwithstanding anything to the contrary in the Plan or in a Participant payment election, the Company may not distribute to a Specified Employee, based on Separation from Service, earlier than 6 months following Separation from Service (or if earlier, upon the Specified Employee’s death). 7.3 Other Payment Events.In addition to the payment events under Section 7.2, the Company will pay to a Participant all or any part of the Participant’s Deferred Account: (i) at a Specified Time or Pursuant to a Fixed Schedule elected by the Participant with respect to an In-Service subaccount; or (ii) based upon an Unforeseeable Emergency. Payment will commence at the time and payment will be made in the form and method specified under Section 7.4. 7 7.4 Form, Timing and Method/Payment Election.All distributions will be in cash.Subject to the provisions of this paragraph, a Participantshall make an initial payment election as to the method of payment under Section 7.4(A) and may make a change to an election under Section 7.4(B).If no election to defer payment of an Award has been made by the deadline as set forth in Section 6.3, the timing and method of payment for an Award as set forth in Section 6.1, 6.2 and 6.4 shall be deemed to be the Participant’s initial deferral election for purposes of a change to an election under Section 7.4(B). Until the Company completely distributes a Participant’s Deferred Account, the Plan will continue to credit the Participant’s Deferred Account with Earnings, in accordance with Section 7.7.Except as provided below, a Participant may elect either a lump sum payment or substantially equal annual installments (not to exceed 10) with respect to a Retirement subaccount and an In-Service subaccount.If no election is made as to method, payment shall be made in a lump sum.If no election is made with respect to an In-Service subaccount as to a specified time to begin payments, the date of the regularly scheduled payment for an Incentive Account shall be deemed to be the date to begin payments.Distributions from a Retirement subaccount as a result of Separation from Service after Retirement Age shall be made(or commence) in January following the calendar year in which Separation from Service occurs.Except as provided below, payments from an In-Service subaccount shall commence as soon as administratively feasible following the date selected by the Participant.If Separation from Service occurs after Retirement Age and before commencement of distribution from an In-Service subaccount, the In-Service subaccount shall be added to the Retirement subaccount and distributed accordingly.Distributions from an In-Service subaccount or a Retirement subaccount, when a Separation from Service occurs prior to Retirement Age (including death prior to Retirement Age), shall be made as soon as administratively feasible following the date of Separation from Service (or death) and shall be made in a lump sum payment (except that payments from the remaining account balance in an In-Service subaccount, where payments have already commenced prior to Separation from Service, shall continue to be made under the schedule then in effect).Payments made because of Unforeseeable Emergency shall be made (or commence) as soon as administratively feasible following such event.In the event of death after attaining Retirement Age or after payments from a Deferred Account have begun, a lump sum payment to the Beneficiary shall be made as soon as administratively feasible after date of death if the Participant had previously elected a lump sum distribution to the Beneficiary pursuant to Section 7.4(A) (initial payment election) or pursuant to Section 7.4(B)(1) (change to payment election).Disability shall not be treated as a distribution event if Separation from Service has not occurred. (A) Initial Payment Election. A Participant, as to an In-Service subaccount shall make an initial payment election with respect to a Specified Time and Pursuant to a Fixed Schedule at the time of the Participant’s first deferred benefit election into such subaccount. As to a Retirement subaccount, a Participant shall make an initial payment election as to a method of payment (Fixed Schedule) at the time of his or her first deferred benefit election into such subaccount (the Specified Time being a date following Separation of Service as provided in Section 7.4 above). A Participant shall make any permissible initial payment election on a form the Company provides for that purpose. At the time of any such first deferred benefit election into any subaccount in his or her Deferred Account, a Participant may elect to have a lump sum payment made to his or her Beneficiary in lieu of the form of payment that otherwise has been selected for payout during the Participant’s life. (B) Changes to Payment Election.A Participant may change the Participant’s initial payment election (or change election) as to any subaccount in his or her Deferred Account, including any Plan default payment applicable in the absence of an election.Any such change election must comply with this Section 7.4(B).A Participant must make any change election on a form the Company provides for such purpose. 8 (1) Conditions on Changes to Payment Elections.Any Participant change election:(i) may not take effect until at least 12 months following the date of the change election; (ii) must result in the first payment under the change election being made not earlier than 5 years following the date upon which the originally-elected payment would have been made (except if payment is on account of death, or Unforeseeable Emergency); and (iii) if the change election relates to a Participant’s previous election of a Specified Time or Pursuant to Fixed Schedule, the Participant must make the change election not less than 12 months prior to the date of the first scheduled payment under the election being changed (or, in the case of installment payments treated as a single payment, 12 months prior to the date the first amount was scheduled to be paid). (2) Definition of “Payment.”Except as otherwise provided in Section 7.4(B)(3), a “payment” for purposes of applying Section 7.4(B)(1) is each separately identified amount the Company is obligated to pay to a Participant on a determinable date and includes amounts paid for the benefit of the Participant.An amount is “separately identified” only if the Company can objectively determine the amount. (3) Installment Payments.As set forth in Applicable Guidance, and for purposes of making a change to a payment election under this Section 7.4(B), a series of installment payments will be treated as a single payment.For purposes of this Section 7.4(B)(3), a “series of installment payments” means payment of a series of substantially equal periodic amounts to be paid over a predetermined number of years, except to the extent that any increase in the payment amounts reflects reasonable Earnings through the date of payment. (4) Coordination with
